UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
                                                            :
JOHN WAITE, an individual; JOE ELY, an                      :
individual; KASIM SULTON, an individual;                    : No. 1:19-cv-01091(LAK)
SUSAN STRAW HARRIS p/k/a SYD STRAW, :
an individual; LEONARD GRAVES PHILLIPS, :
an individual; STAN SOBOL a/k/a STAN LEE, :
an individual; and ISRAEL CABALLERO, an : STIPULATION AND [PROPOSED]
individual; and on behalf of all others similarly : ORDER
situated,                                                   :
                                                            :
                                    Plaintiffs,             :
                                                            :
                           v.                               :
                                                            :
UMG RECORDINGS, INC., a Delaware                            :
corporation doing business as Universal Music :
Group, and DOES 1 through 10,                               :
                                                            :
                                    Defendants.             :
----------------------------------------------------------- X



       WHEREAS, by Memorandum Order dated March 31, 2020, this Court granted in part

and denied in part defendant UMG Recordings, Inc.’s (“UMG”) motion to dismiss the Amended

Complaint; and

       WHEREAS, the parties have not previously sought the relief requested herein;

       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel for the parties to this action, that the time within which UMG may file an Answer to the

Amended Complaint be, and the same hereby is, extended from April 14, 2020 until and

including April 30, 2020.


Dated: New York, New York
       April 9, 2020
BLANK ROME LLP

By: /s/ Ryan E. Cronin
    Ryan E. Cronin
rcronin@blankrome.com
Roy W. Arnold (Pro Hac Vice)
rarnold@blankrome.com
Gregory M. Bordo (Pro Hac Vice)
gbordo@blankrome.com
David M. Perry (Pro Hac Vice)
perry@blankrome.com
1271 Avenue of the Americas
New York, NY 10020
Telephone: (212) 885-5000
Facsimile: (212) 885-5001

COHEN MUSIC LAW

Evan S. Cohen (Pro Hac Vice)
esc@manifesto.com
Maryann R. Marzano (Pro Hac Vice)
mmarzano@gradstein.com
mmarzano@cohenmusiclaw.com
1180 South Beverly Drive, Suite 510
Los Angeles, CA 90035-1157
Telephone: (310) 556-9800

Attorneys for Plaintiffs

SIDLEY AUSTIN LLP

By: /s/ Steven M. Bierman
    Steven M. Bierman
sbierman@sidley.com
Melanie Berdecia
mberdecia@sidley.com
787 Seventh Avenue
New York, NY 10019
Telephone: (212) 839-5300
Facsimile: (212) 839-5599

Rollin A. Ransom (Pro Hac Vice)
rransom@sidley.com
Lisa M. Gilford (Pro Hac Vice)
lgilford@sidley.com

   2
                                 Adriane Peralta (Pro Hac Vice)
                                 adriane.peralta@sidley.com
                                 Lauren M. De Lilly (Pro Hac Vice)
                                 ldelilly@sidley.com
                                 555 West 5th Street, Suite 4000
                                 Los Angeles, CA 90013
                                 Telephone: (213) 896-6000
                                 Facsimile: (213) 896-6600

                                 COWAN, LIEBOWITZ & LATMAN, P.C.

                                 Richard S. Mandel
                                 rsm@cll.com
                                 Thomas Kjellberg
                                 txk@cll.com
                                 114 West 47th Street
                                 New York, NY 10036-1525
                                 Telephone: (212) 790-9200
                                 Facsimile: (212) 575-0671

                                 Attorneys for Defendant UMG Recordings, Inc.


SO ORDERED:


______________________________
U.S.D.J. Lewis A. Kaplan




                                   3
